FILED
                            NOT FOR PUBLICATION
                                                                            FEB 10 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


DEBORAH PAULINE HERGERT, AKA                     No. 12-72811
Debora Pauline Taylor,
                                                 Agency No. A014-577-999
              Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 5, 2016**
                               Pasadena, California

Before: REINHARDT, PAEZ, and M. SMITH, Circuit Judges.

      Deborah Hergert challenges her removal order. She was convicted of

several drug crimes, which the BIA found rendered her removable under 8 U.S.C.

§ 1227. We dismiss her petition.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Hergert has been a lawful permanent resident since she was first admitted to

the United States in 1965. In 2006, she was convicted of transporting heroin with

intent to sell, possessing methamphetamine with intent to sell, and a couple of

secondary offenses. In subsequent removal proceedings, the IJ found that

Hergert’s convictions met the criteria of § 1227(a)(2)(A)(iii) and (B)(i). These

sections make an alien deportable if she is “convicted of” an aggravated felony or

drug offense “at any time after admission.” Hergert appealed to the BIA contesting

only whether the date of her convictions occurred “any time after admission” as

defined by § 1227(a)(2)(A)(iii) and (B)(i). Specifically she contended that because

she left the United States for a brief trip to Europe and then returned in 2008, it is

this later admission that begins the period during which the crime must have been

committed. The BIA rejected this theory, finding Hergert’s readmission after her

convictions irrelevant and concluding that the 1965 admission was the one that

pertained.

      Before us, Hergert again presses her claim that only the last admission

counts for § 1227(a)(2)(A)(iii) and (B)(i). She is incorrect. A crime committed




                                           2
while an alien is in the country pursuant to an admission is a crime committed after

admission. The meaning of the relevant provisions of the statute is clear.1

PETITION DISMISSED




      1
       Although the BIA here relied in part on its reading of § 1227(a)(2)(A)(i) in
Matter of Alyazji, 25 I&N Dec. 397 (BIA 2011), we express no opinion on the
proper interpretation of (A)(i) when an alien has multiple admissions.

                                          3